     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.256 Page 1 of 17



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   COUNTY OF SAN DIEGO,                               Case No.: 3:19cv0631-L-AHG
12                                    Plaintiffs,
                                                        ORDER GRANTING DEFENDANTS’
13   v.                                                 MOTION TO DISMISS
14   KIRSTJEN NIELSEN, et al,
15                                   Defendant.
16
17         Pending before the Court is Defendants’ motion to dismiss pursuant to Federal
18   Rules of Civil Procedure 12(b)(1) and 12(b)(6). [ECF NO. 8.] Plaintiff filed an
19   opposition and Defendant replied. The matter is submitted on the briefs without oral
20   argument. See Civ. L. R. 7.1(d)(1). For the reasons stated below, Defendant’s motion is
21   GRANTED.
22   I.    BACKGROUND
23         Plaintiff County of San Diego (“County” or “Plaintiff”) filed this action against
24   Kirstjen M. Nielsen, Secretary of the Department of Homeland Security; Ronald D.
25   Vitiello, Deputy Director and Senior Official Performing Duties as Immigration and
26   Customs Enforcement Director; Matthew T. Albence, United States Immigration and
27   Customs Enforcement Executive Associate Director; Kevin McAleenan, Commissioner
28   of Customs and Border Protection; and Carla L. Provost, Chief of Border Patrol, all in

                                                    1
                                                                                 3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.257 Page 2 of 17



1    their official capacities (collectively “Defendants”). Plaintiff asserts that Defendants
2    violated the Administrative Procedures Act (“APA”) and Fifth Amendment of the United
3    States Constitution when they discontinued the “Safe Release” program under which
4    Defendants provided asylum seekers with assistance in reaching their final destinations
5    within the United States pending adjudication of their asylum claims. (See Compl. [Doc.
6    1] ¶¶ 18-19.) The Safe Release program entails helping asylum seekers locate contact
7    information for relatives residing in the United States and outside the County of San
8    Diego, facilitating phone calls between asylum seekers and those relatives, and
9    transporting the asylum seekers and accompanying family members to departure points
10   for bus stations, train stations, and airports. (Id. at ¶¶ 18-22.) Asylum seekers and their
11   families would receive a minimal amount of food for their journeys. (Id.) Plaintiff claims
12   that the Defendants operated the Safe Release program from 2009 until its sudden
13   termination in October 2018
14         In October 2018, multiple news outlets reported the end of the Safe Release
15   program, with ICE commenting that the termination of the policy was due to limited
16   resources to support the program. (Id. at ¶ 28). Within 24 hours of the announced end of
17   the Safe Release program, Defendants dropped off 40 asylum seekers and accompanying
18   family members at a San Diego bus station with no assistance for traveling to their final
19   destinations. Plaintiff states that social service agencies Jewish Family Services (“JFS”)
20   and San Diego Rapid Response network (“SDRRN”), reported that an average of 20 to
21   30 family units, or 60 to 80 individuals including young children, have been released into
22   San Diego County each day since October 2018. (Id. at ¶ 29). Many of the asylum
23   seekers arrive in poor health suffering from the flu, upper respiratory infections, injuries,
24   scabies, and/or lice, in addition to emotional or psychiatric issues due to their
25   circumstances. (Id. at ¶¶ 30-31).
26         As a result of the discontinuation of the Safe Release program, Plaintiff claims it
27   has suffered and will continue to suffer immediate and apparent harms in combating the
28   humanitarian and public health issues created by the end of the Safe Release program,

                                                   2
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.258 Page 3 of 17



1    including providing more personnel to shelter and care for the asylum seekers and their
2    families. Costs for the services now being provided by the County exceeded $1.1 million
3    as of March 22, 2019 and have continued to increase. (Id. at ¶¶ 33-37.)
4          Plaintiff alleges that by suddenly ending the Safe Release program without an
5    opportunity to comment, Defendants have violated the APA’s notice and comment
6    requirement, under 5 U.S.C. §§ 553, 706(2)(D), and committed an agency action that is
7    arbitrary and capricious in violation of the APA, under 5 U.S.C. § 706(2)(A). (Compl. ¶¶
8    51-52). Plaintiff further alleges that Defendants have violated the procedural due process
9    rights of the County under the Fifth Amendment of the United States Constitution. (Id. at
10   ¶ ¶ 62-63). Plaintiff seeks preliminary and permanent injunctive relief and a declaration
11   by the Court that the Defendants actions are void and without legal force and effect.
12         Defendant filed motions to dismiss pursuant to Rule 12(b)(1) for lack of subject
13   matter jurisdiction, and pursuant to Rule 12(b)(6) for failure to state a claim.
14   II.   DISCUSSION
15         Rule 12(b)(1) provides for dismissal if subject matter jurisdiction is lacking.
16   Unlike State courts,
17                Federal courts are courts of limited jurisdiction. They possess
                  only that power authorized by Constitution and statute, which is
18
                  not to be expanded by judicial decree. It is to be presumed that
19                a cause lies outside this limited jurisdiction, and the burden of
                  establishing the contrary rests upon the party asserting
20
                  jurisdiction.
21
22   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted).
23         Federal courts must satisfy themselves of jurisdiction over the subject matter
24   before proceeding to the merits of the case. Ruhrgas AG v. Marathon Oil Co., 526 U.S.
25   574, 583 (1999). Subject matter jurisdiction cannot be waived, and the court must
26   dismiss an action whenever it determines subject matter jurisdiction is lacking. Fed. R.
27   Civ. P. 12(h)(3); see also Hansen v. Dep’t of Treasury, 528 F.3d 597, 600 (9th Cir. 2007).
28

                                                   3
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.259 Page 4 of 17



1          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
2    complaint. See N. Star Int’l v. Ariz. Corp. Comm’n., 720 F.2d 578, 581 (9th Cir. 1983).
3    The Court may dismiss a complaint as a matter of law either for lack of a cognizable
4    legal theory or for insufficient facts under a cognizable theory. Robertson v. Dean Witter
5    Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984). The Court must assume the truth of all
6    factual allegations in the complaint and “construe them in the light most favorable to [the
7    nonmoving party].” Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002). “While a
8    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
9    allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief
10   requires more than labels and conclusions, and a formulaic recitation of the elements of a
11   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
12   (internal citations and quotation marks omitted). Instead, the allegations “must be
13   enough to raise a right to relief above the speculative level.” Id.
14          “Unlike a Rule 12(b)(6) motion, a Rule 12(b)(1) motion can attack the substance
15   of a complaint's jurisdictional allegations despite their formal sufficiency, and in so doing
16   rely on affidavits or any other evidence properly before the court.” St. Clair v. City of
17   Chico, 880 F.2d 199, 201 (9th Cir. 1989). Plaintiffs Article III and prudential standing
18   claims are analyzed under 12(b)(1). The remaining issue are analyzed under the 12(b)(6)
19   standard.
20         A.     Article III Standing
21         To meet Article III's standing requirements, a plaintiff must show (1) it has
22   suffered an “injury in fact”—an invasion of a legally protected interest that is (a) concrete
23   and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
24   injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, not
25   merely speculative, that the injury will be redressed by a favorable decision. Maya v.
26   Centex, 658 F.3d 1060 (9th Cir. 2011)(citing Lujan v. Defenders of Wildlife, 504 U.S.
27   555, 561 (1992). The party asserting jurisdiction has the burden of establishing these
28   elements which must be supported with evidence as required at each successive stage of

                                                    4
                                                                                     3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.260 Page 5 of 17



1    litigation. Lujan, 504 U.S. at 561. “Though lack of statutory standing requires dismissal
2    for failure to state a claim, lack of Article III standing requires dismissal for lack of
3    subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Maya, 658
4    F.3d at 1067.
5          In Claim One, Plaintiff asserts a procedural claim arguing it was denied the ability
6    to speak out against the proposed policy changes due to Defendants failure to follow the
7    APA’s notice and comment requirements before terminating the Safe Release program.
8    (Opposition at 11.) In Claim Two, Plaintiff argues that the termination of the Safe
9    Release policy was arbitrary and capricious, an abuse of discretion, and not in accordance
10   with law under the APA because the termination deviated from federal regulations,
11   Defendants failed to consider the relevant factors, and failed to articulate a reasonable
12   explanation for their actions. (Compl. at ¶ 57). As a result of these violations, Plaintiff
13   claims it suffered a concrete injury because it has spent over $1.1 million by devoting
14   additional personnel and resources to combat the humanitarian and public health crisis
15   Defendants’ policy change has caused. (Id.)
16         In response, Defendants contend that Plaintiff has not suffered a judicially
17   cognizable injury because (1) the decision to discontinue its assistance to paroled asylum
18   seekers does not command the County to take or refrain from taking any action; (2)
19   Plaintiff, as a third party, cannot assert an injury in fact because it lacks a legally
20   cognizable interest in the enforcement of immigration policy against individual asylum
21   seekers; (3) allowing Plaintiff to bring suit against the federal government for the effects
22   of its immigration policies would violate the sovereign prerogative of the federal
23   government. (Mot. 12-13).
24         It is established that “[e]conomic injury is clearly a sufficient basis for standing.”
25   San Diego County Gun Rights Committee v. Reno, 98 F.3d 1121, 1130 (9th Cir. 1996);
26   Azar, 911 F.3d at 558 (A state may show Article III standing where the injury increases
27   use of state-funded services.) In order to address the needs of the influx of unassisted
28   paroled asylum seekers and their families, the County set up a migrant shelter to provide

                                                     5
                                                                                      3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.261 Page 6 of 17



1    food, shelter and medical screening assessments. (Compl. ¶ 32-34.) An average of 76
2    medical screenings are conducted a day and County employees refer asylum seekers for
3    additional medical care if necessary. (Id. at 34.) The County expanded an existing
4    contract with University of California, San Diego (“UCSD”) to screen and evaluate
5    asylum seekers for diseases of public health significance and transfer arrivals to the
6    shelter, isolation, or a higher level of care if appropriate. (Id. at 35). The County Sheriff’s
7    Department provides daily report coordination and the County Department of General
8    Services provides maintenance and support for equipment to allow the County Health and
9    Human Services Agency (“HHSA”) staff to work on site. (Id. at 36). These services cost
10   over $1.1 million as of March 22, 2019. (Id. at 37).
11         The void in services created by the termination of the Safe Release policy led to a
12   humanitarian and health crisis that required immediate response from the County to
13   protect its citizens. As such, the economic impact Plaintiff has suffered is causally
14   connected to the sudden halt of the policy.
15         Defendants contend that nothing in the discontinuation of assistance to paroled
16   asylum seekers commands Plaintiff to take this action, claiming that the injuries are “self-
17   inflicted” and that Plaintiff cannot manufacture standing by choosing to spend funds on
18   these services, citing Pennsylvania v. New Jersey, 426 U.S. 660 (1976). (Reply at 2).
19   While “self-inflicted” economic injuries may not be sufficient for Article III standing, the
20   Ninth Circuit has held that economic injuries to a state are sufficient where they stem
21   from a discontinuation of health services to citizens due to federal agency interim final
22   rules. Azar, 911 F.3d 558. In Azar, the state of California sued the director of the federal
23   Health and Human Services agency. Id. at 566. The state claimed that three interim final
24   rules that exempted certain entities from the contraceptive coverage of the Affordable
25   Care Act violated the APA and caused economic harm to the state. Id. at 567. The Court
26   found that women would lose contraceptive coverage in their insurance plans, and would
27   need to take advantage of state subsidized family planning and contraceptive services for
28   a potential cost of $18.5 million. Id. at 572. The Court held that the plaintiffs had Article

                                                    6
                                                                                     3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.262 Page 7 of 17



1    III standing because the potential economic injury was due to the interim final rules’
2    impact on citizens. Id. at 571.
3          Just as in Azar, the asylum seekers here would not have needed the health and
4    safety resources supplied by Plaintiff but for the sudden decision by Defendants to
5    terminate the assistance provided through the Safe Release policy. Accordingly,
6    Plaintiff’s economic injury is fairly traceable to Defendants decision to stop assistance to
7    paroled asylum seekers and their families. If the Court was to grant Plaintiffs request to
8    vacate and set aside the decision of Defendants to terminate the Safe Release program,
9    and issue a preliminary and permanent injunction requiring Defendants to provide asylum
10   seekers and their family members with the assistance that was previously provided under
11   Safe Release, Plaintiffs would no longer have to provide these services and incur the
12   associated costs.
13         Accordingly, Plaintiff meets the threshold for establishing Article III standing
14   based on financial injury because it has “suffered an injury-in-fact that is fairly traceable
15   to the challenged conduct and that is likely to be redressed by a favorable judicial
16   decision.” Azar, 911 F.3d at 570.
17         B.     Prudential Standing
18         Generally, “[a] person suffering legal wrong because of agency action, or
19   adversely affected or aggrieved by agency action within the meaning of a relevant statute,
20   is entitled to judicial review thereof.” 5 U.S.C. § 702. The statute contains two
21   provisions; 1) the party claiming the right to sue must identify some “agency action” that
22   affects him or her in the proscribed manner, and 2) the party seeking review must
23   demonstrate that he or she has suffered a “legal wrong” due to the challenged action, or
24   has been “adversely affected or aggrieved” within the meaning of the pertinent statute.
25   Lujan v. National Wildlife Federation, 497 U.S. 871, 882-83 (1990). “[A] plaintiff
26   seeking judicial review under the Administrative Procedure Act (APA) must show that
27   ‘the interest sought to be protected by [him was] arguably within the zone of interests to
28   be protected or regulated by the statute or constitutional guarantee in question.’” Bennett

                                                   7
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.263 Page 8 of 17



1    v. Plenert, 63 F.3d 915, 917 (9th Cir. 1995)(citing Association of Data Processing
2    Servicing Organizations, Inc. v. Camp, 397 U.S. 150 (1970).) If a party seeks review “not
3    pursuant to specific authorization in the substantive statute, but only under the general
4    review provisions of the APA, the ‘agency action’ in question must be ‘final agency
5    action.’” National Wildlife Federation, 497 U.S. at 882.
6          Defendants claim that the County and its claims are not within the zone of interests
7    protected by the APA because the relevant zone of interests are not those of the APA but
8    of the statue that Plaintiff says was violated, which in this case are the federal
9    immigration statutes, the Immigration and Nationality Act (INA). (Mot. at 14). Plaintiffs
10   cannot bring suit under the immigration statutes, according to Defendants, because
11   asylum seeking parolees are the subject of the contested regulatory action, not the
12   County. (Id. at 15.) Defendants contend that the federal immigration statutes do not
13   protect a county such as Plaintiff from bearing the incidental costs associated with the
14   federal immigration policies. (Id.) In response, Plaintiff contends that its claims are
15   within both the “zone of interests” test and the “legal wrong” basis for APA review.
16   (Oppo at 15-17).
17         1. Zone of Interests
18         The zone of interests test “forecloses suit only when a plaintiff’s interests are so
19   marginally related to or inconsistent with the purposes implicit in the statute that it cannot
20   reasonably be assumed that Congress authorized the plaintiff to sue.” Lexmark Int’l, Inc.
21   v. Static Control Components, Inc., 572 U.S 118, 130 (2014). “The question under the
22   zone-of-interests test of § 702 is simply whether the language of the statutes invoked by
23   the plaintiff or the supporting legislative history suggests a congressional intent to permit
24   the plaintiff's suit.” Federation for American Immigration Reform v. Reno, 93 F.3d 897,
25   902 (D.C. 1996)(“FAIR”). The test is not exceedingly demanding; Plaintiff does not need
26   to demonstrate “congressional purpose to benefit the would-be-plaintiff .” Id.
27         In East Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 768 (9th Cir. 2018), the
28   Ninth Circuit found that plaintiffs had prudential standing despite a challenge by

                                                    8
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.264 Page 9 of 17



1    defendants that the plaintiffs, who were non-profits that provided assistance to asylum
2    seekers, were not within the INA’s asylum provisions zone of interests. Id. The Court
3    found that “[a]lthough the Organizations are neither directly regulated nor benefitted by
4    the INA, we nevertheless conclude that their interest in ‘provid[ing] the [asylum] services
5    [they were] formed to provide’ falls within the zone of interests protected by the INA.”
6    Id.
7          The asylum seekers paroled into the United States under 8 U.S.C. § 1182(d)(5)(A)
8    of the INA are admitted based on urgent humanitarian reasons or for significant public
9    benefit, therefore, as Plaintiff claims, they are often the most vulnerable including those
10   with serious medical conditions, pregnant women and young children who require
11   medical care and additional services. See 8 U.S.C. 1182(d)(5)(A); 8 C.F.R. § 212.5(b).
12   The abrupt termination of the Safe Release program’s assistance to this population
13   foreseeably caused an immediate humanitarian and public health crisis to which Plaintiff
14   responded at great cost. Although the County is not directly regulated by the INA, it is at
15   least arguably within the zone-of-interests due to the economic harm it has suffered and
16   continues to suffer as a result of the INA policies.
17         2. Legal Wrong
18         To demonstrate prudential standing under 5 U.S.C. § 702, “the party seeking
19   review under § 702 must show that he has ‘suffer[ed] legal wrong’ because of the
20   challenged agency action, or is ‘adversely affected or aggrieved’ by that action ‘within
21   the meaning of a relevant statute.’” National Wildlife Federation, 497 U.S. at 883.
22   Plaintiff argues that the Defendants’ arbitrary and capricious policies and violations of
23   the APA’s procedural requirements harmed the County and that these allegations are
24   sufficient to make a prima facie showing of a “legal wrong” for prudential standing.
25   (Oppo. at 16.) In response, Defendants contend that “legal wrong” in this section of the
26   APA means the invasion of a legally protected right arising from the common law,
27   Constitution, statute or Congressional intent to confer a benefit, and Plaintiff has failed to
28   point to such a source. (Reply at 6).

                                                   9
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.265 Page 10 of 17



1          Courts have generally held that the phrase “legal wrong” under the APA means
2    that a party has suffered an “invasion of a legally protected right.” Braude v. Wirtz, 350
3    F.2d 702, (9th Cir. 1965); Commonwealth Utilities Corp. v. Johnson, 245 F.Supp.3d
4    1239,1257 (D. Northern Mariana Islands 2017). At least one court has found that a
5    plaintiff may successfully assert standing under the APA for suffering a “legal wrong”
6    that arises not under a statute, but instead from a non-statutory or common law type of
7    review. Seeger v. United States Department of Defense, 306 F.Supp.3d 265 (D.D.C.
8    2018). The Seeger court found that “[s]uch a legal wrong includes an agency's basing its
9    ‘decisions on arbitrary or capricious abuses of discretion,’ so that ‘one who makes a
10   prima facie showing alleging such action on the part of an agency ... has standing to sue’
11   under the APA.” Id. at 277. Plaintiff suggests this Court should follow suit. This Court is
12   not bound by the decision in Seeger, and finds no controlling authority dictating such a
13   result.1 Accordingly, Plaintiff lacks standing to pursue its claims under a “legal wrong”
14   theory under the APA.
15         Moreover, the procedures at issue do not confer standing on Plaintiff because those
16   procedures were not designed to protect a concrete interest of the County. Lujan v
17   Defenders of Wildlife, 504 U.S. 555 at 573 n. 8. Plaintiff does not argue that it has a
18   procedural right under the INA it seeks to enforce. Instead, Plaintiff contends that
19   Defendants’ termination of the Safe Release policy was arbitrary and capricious and an
20   abuse of discretion because Defendants failed to follow procedures under the APA.
21   While the County asserts injuries that arguably fall within the INA’s zone of interests, no
22   rights are conferred upon the County by the INA. See Fed’n for Am. Immigration
23   Reform, Inc. v. Reno, 93 F.3d at 899, 904 (9th Cir. 1996). The source of Plaintiff’s
24
25
26
     1
27     “A decision of a federal district court judge is not binding precedent in either a different
     judicial district, the same judicial district, or even upon the same judge in a different
28   case.” Camreta v. Green, 563 U.S. 692 n.7 (2011).
                                                   10
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.266 Page 11 of 17



1    injuries is at least two steps removed from the alleged procedural defects, therefore the
2    County cannot maintain standing under 12(b)(1) to pursue the claims.
3          3. Judicial Review
4          Unless "agency action is committed to agency discretion by law, the APA allows
5    for judicial review: ‘A person suffering legal wrong because of agency action, or
6    adversely affected or aggrieved by agency action within the meaning of a relevant statute,
7    is entitled to judicial review thereof’." 5 U.S.C. §§ 701(a)(2), 702. Sections 701 through
8    706 of the APA provide “that agency actions are reviewable under federal question
9    jurisdiction ... even if no statute specifically authorizes judicial review.” Allen v. Milas,
10   896 F.3d 1094, 1104 (9th Cir. 2018). Nevertheless, not every agency action is subject to
11   judicial review. The scope of judicial review is limited to "compel[ling] agency action
12   unlawfully withheld or unreasonably delayed; and [¶] hold[ing] unlawful and set[ting]
13   aside" certain kinds of agency actions, findings, and conclusions. Id.; § 706.
14         Defendants assert that judicial review is precluded here because the federal
15   government has not waived sovereign immunity. (Id. at 16). Under the doctrine of
16   sovereign immunity, "[t]he United States, as a sovereign, is immune from suit, save as it
17   consents to be sued, and the terms of its consent to be sued in any court define that court's
18   jurisdiction to entertain the suit. The APA’s waiver of sovereign immunity does not apply
19   1) “to the extent that statutes preclude judicial review,” under 5 U.S.C. § 701(a)(1); and
20   2) where “agency action is committed to agency discretion by law.” 5 U.S.C. §
21   701(a)(2); Brem-Air Disposal v. Cohen, 156 F.3d 1002, 1004 n.3 (9th Cir. 1998) (internal
22   quotation marks and citation omitted). A waiver of the Government's sovereign immunity
23   will be strictly construed, in terms of its scope, in favor of the sovereign." Quarty v.
24   United States, 170 F.3d 961, 972 (9th Cir. 1999) (internal ellipses, brackets, quotation
25   marks and citations omitted). The APA precludes jurisdiction of federal courts
26   "whenever Congress has provided another 'adequate remedy'." Id. at 1004, citing 5
27   U.S.C. § 704.
28

                                                    11
                                                                                     3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.267 Page 12 of 17



1          Defendants claim that 8 U.S.C. § 1252(a)(2)(B)(ii) and 8 U.S.C. § 1182(d)(5)(A),
2    preclude judicial review. First, Defendants argue that “the decision to parole asylum
3    seekers into the United States” meets the criterion to prevail under § 1252(a)(2)(B)(ii);
4    therefore, the INA and APA bar judicial review and deny any waiver of sovereign
5    immunity. (Mot. at 17-18). Second, the decision whether to temporarily parole asylum-
6    seeking aliens is committed to DHS discretion, and because that process is a matter of
7    judgment and a complicated balancing of multiple factors, Defendants contend “the
8    statute authorizing parole does not itself provide a meaningful standard against which to
9    judge the agency’s exercise of discretion.” (Mot. at 18-19). Defendant claims that under
10   section 1182(d)(5) the agency’s discretion extends not only to the decision whether or not
11   to parole, but also actions taken after parole, such as providing travel and medical
12   assistance to paroled asylum seekers. (Reply at 8). Further, Defendants contend that
13   “urgent humanitarian reasons” or “significant public benefit” are considerations for the
14   determination whether or not to parole an individual asylum seeker, but do not apply for
15   determining the conditions under which paroled asylum seekers are released, for which
16   the statute provides no standard for evaluation. (Id.)
17         In response, Plaintiff argues that judicial review is not barred by section 701(a)(1)
18   because it is not challenging Defendants’ decision whether to parole any particular
19   asylum seeker, but instead it is asserting APA claims against policies that apply only after
20   Defendants determine that an asylum seeker should be paroled. (Oppo at 20-21).
21   Plaintiff also asserts that section 701(a)(2)’s exception to APA review for matters
22   committed to agency discretion must be balanced against the presumption of review in
23   section 706(2)(A). (Id. at 24). Plaintiff contends that section 701(a)(2)’s exception must
24   be read narrowly to only apply to a statute that provides no “meaningful standard against
25   which to judge the agency’s discretion.” Here, Plaintiff contends that its procedural and
26   substantive APA challenges to the termination of Safe Release policy would provide
27   sufficient standards to review the policy changes because it can use the “urgent
28

                                                  12
                                                                                  3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.268 Page 13 of 17



1    humanitarian reasons” and “significant public health benefit” standards to determine
2    whether Defendants’ change in policy aligns with those goals. (Id.)
3          Section 1252(2)(A) bars judicial review of individual parole decisions, however
4    some courts have rejected a broad reading of the statutory bar, finding that claims
5    challenging the legality of policies and processes under the INA may be reviewed by a
6    court. See 8 U.S.C. § 1252(2)(A); Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir.
7    2017); Aracely R. v. Nielsen, 319 F.Supp.3d 110, 134 (D.D.C. 2018)(statutory bar did not
8    prevent evaluation of defendants’ failure to follow procedures where DHS and ICE
9    implemented new policy of keeping asylum seekers in federal custody pending claim
10   adjudication.) Plaintiff is not challenging Defendants’ individual determinations of parole
11   for asylum seekers, but the conditions under which Defendants are releasing these
12   individuals. Plaintiff’s argument is unpersuasive because the Attorney General has
13   discretion to “parole into the United States temporarily under such conditions as he may
14   prescribe only on a case-by-case basis for urgent humanitarian reasons or significant
15   public benefit any alien applying for admission to the United States.” 8 U.S.C.
16   1182(d)(5)(emphasis added). As a result, Defendants have the discretion to change the
17   conditions under which they parole individuals, including whether they provide travel
18   and basic necessities. Accordingly, judicial review of those decisions under section
19   1252(a)(2)(B)(ii) is precluded.
20         Even if the Court had power to review Defendants’ decisions regarding what
21   services they provide paroled asylum seekers, there would be “no meaningful standard
22   against which to judge the agency’s exercise of discretion” because the statute
23   authorizing parole does not provide a clear benchmark. Heckler v. Chaney, 470 U.S. 821,
24   830 (1985)(“[R]eview is not to be had if the statute is drawn so that a court would have
25   no meaningful standard against which to judge the agency's exercise of discretion.”)
26   Instead, the agency must consider “a number of factors which are peculiarly within its
27   expertise.” Id. at 831. Although the abandoning of vulnerable asylum seekers and their
28   families on to the streets of San Diego without any assistance creates a humanitarian

                                                 13
                                                                                 3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.269 Page 14 of 17



1    crisis with potentially significant public health concerns, Plaintiff does not point to any
2    clear standard this Court could employ to determine whether Defendants’ actions violated
3    the agency’s grant of discretion to parole individuals under conditions it deems
4    appropriate. As a result, the Court lacks jurisdiction to review these claims.
5          4. Final Agency Action
6          “[T]he fact that an agency decision is not final under the APA is not a defect in
7    subject matter jurisdiction.” Idaho Watersheds Project v. Hahn, 307 F.3d 815, 830 (9th
8    Cir. 2002), abrogated on other grounds by Winter v. Natural Res. Def. Council, Inc., 555
9    U.S. 7, (2008), as recognized in Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139
10   (2010). Therefore, the Court considers this argument under Rule 12(b)(6).
11         Where “review is sought not pursuant to specific authorization in the substantive
12   statute, but only under the general review provisions of the APA, the “agency action” in
13   question must be “final agency action.” n, 497 U.S. at 882; 5 U.S.C. § 704 (“Agency
14   action made reviewable by statute and final agency action for which there is no other
15   adequate remedy in a court are subject to judicial review” (emphasis added).) A two-part
16   test determines whether an agency action is final under the APA: “[f]irst, the action must
17   mark the consummation of the agency’s decisionmaking process — it must not be of a
18   merely tentative or interlocutory nature.. . . [a]nd second, the action must be one by
19   which rights or obligations have been determined, or from which legal consequences will
20   flow.” Bennett, 520 U.S. at 177-78 (1997) (internal quotation marks and citations
21   omitted). The focus is "on the practical and legal effects of the agency action." Or.
22   Natural Desert Ass’n v. U.S. Forest Service, 465 F.3d 977, 982 (9th Cir. 2006). “The
23   general rule is that administrative orders are not final and reviewable ‘unless and until
24   they impose an obligation, deny a right, or fix some legal relationship as a consummation
25   of the administrative process.’” Ukiah Valley Medical Center v. Federal Trade
26   Commission, 911 F.2d 261 (9th Cir. 1990).
27         Defendants contend the cessation of assistance to paroled asylum seekers is not a
28   final agency action because it does not have the status of law, and the question it raises is

                                                   14
                                                                                   3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.270 Page 15 of 17



1    not a legal one. (Mot. at 20-21). Plaintiffs argue that the discontinuation of the Safe
2    Release policy is subject to judicial review as final agency action under 5 U.S.C. § 704,
3    because the Safe Release program operated consistently from 2009 until the sudden
4    termination and has not been reinstated, therefore it was not a temporary policy change.
5    (Oppo. at 26). In addition, the end of the Safe Release program has produced legal
6    consequences for the County and has had a direct and immediate impact on the day-to-
7    day operations of the County due to the need for humanitarian aid to paroled asylum
8    seekers. (Id.) Plaintiff contends this action was "arbitrary, capricious, an abuse of
9    discretion, or otherwise not in accordance with law" under 5 U.S.C. § 706(2)(A). (Id. at
10   26-27).
11         The discontinuation of the Safe Release program meets the first prong of the
12   Bennett test because it is intended as a final action that is not merely tentative. There is no
13   indication that the agency intends to reinstate Safe Release, and no assistance has been
14   provided to paroled asylum seekers through the program since 2018. The termination of
15   the program reflects the consummation of the decision-making process on the issue,
16   despite there being no published pronouncement.
17         However, the termination of the Safe Release program does not meet the second
18   prong of the Bennett test because it did not create a legal obligation on the part of the
19   County. “The imposition of an obligation or the fixing of a legal relationship is the
20   indicium of finality in the administrative process.” Cabaccang v. United States
21   Citizenship and Immigration Services, 627 F.3d 1313, 1315 (9th Cir. 2010). Plaintiff
22   argues that the agency action produced legal consequences and had an immediate effect
23   on the County’s day-to-day operations because it created a public health emergency that
24   required an immediate and costly response from the County. (Oppo at 26). It is
25   undisputed that the influx of vulnerable paroled asylum seekers had an immediate impact
26   on the daily operations of the Plaintiff, but the Court must consider “whether the [action]
27   has the status of law or comparable legal force, and whether immediate compliance with
28   its terms is expected.” Ukiah Valley Medical Center, 911 F.2d at 264. Although Plaintiff

                                                   15
                                                                                    3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.271 Page 16 of 17



1    took action to protect its populace and stem any public health issues resulting from the
2    decision, the discontinuation of the Safe Release program did not impose any legal
3    obligations on Plaintiff. Review is precluded because the termination of the Safe Release
4    program is not a “final agency action” ripe for review.
5          C.     Due Process Claim
6          Plaintiff contends that Defendants’ sudden termination of the Safe Release
7    program without notice and comment resulted in the deprivation of a property right
8    protected by the Fifth Amendment of the United States Constitution. The Fifth
9    Amendment prohibits the deprivation of “life, liberty, or property, without due process of
10   law.” (U.S. Const. amend. V.) In the Ninth Circuit, a plaintiff asserting a violation of
11   procedural due process must allege: “(1) the deprivation of a constitutionally protected
12   liberty or property interest, and (2) the “denial of adequate procedural protections.”
13   Gebhardt v. Nielsen, 879 F.3d 980, 988 (9th Cir. 2018).
14         Plaintiff asserts that it has a constitutionally protected liberty or property interest in
15   the “expenses it has incurred and will incur, and funds that it has been forced to expend
16   and will expend, as a result of Defendants’ unlawful termination of, or change to, the
17   Safe Release policy” without notice or an opportunity to be heard. (Compl. ¶ 62-63).
18   Defendants argue that Plaintiff has not identified any entitlement to federal funds nor any
19   authority granting Plaintiff a constitutionally protected liberty or property interest in the
20   funds it has spent and is spending. (Mot. 21).
21         No controlling authority indicates that a county may assert a procedural due
22   process claim for the deprivation of a property interest in funds expended for immigration
23   related expenses. The holding of County Of Santa Clara v. Trump, 250 F.Supp.3d 497
24   (N.D. Cal. 2017), suggests that a county may assert a property interest under the Fifth
25   Amendment for funds to assist with immigration-related expenses, but only where the
26   County has a property interest in federal funds that Congress had already appropriated
27   and the County had accepted. Id. at 536. Santa Clara is unpersuasive in the present case
28   because no such funds were earmarked for Plaintiff, and it does not constitute binding

                                                   16
                                                                                     3:19cv0631-L-AHG
     Case 3:19-cv-00631-L-AHG Document 18 Filed 06/05/20 PageID.272 Page 17 of 17



1    precedent. Green, 563 U.S. at 692 n.7. Accordingly, the Court dismisses the claim under
2    12(b)(6) for failure to state a legally cognizable theory.
3          D.     Leave to Amend
4          Finally, the Court considers whether Plaintiff should be granted leave to amend
5    Counts One and Two. See Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016). Rule
6    15 advises leave to amend shall be freely given as justice so requires. Fed. R. Civ. P.
7    15(a)(2). “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v.
8    Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks and citation
9    omitted).
10         In the absence of any apparent or declared reason – such as undue delay, bad faith
11   or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
12   amendments previously allowed, undue prejudice to the opposing party by virtue of
13   allowance of the amendment, futility of the amendment, etc. – the leave sought should, as
14   the rules require, be freely given. Foman v. Davis, 371 U.S. 178, 182 (1962). Dismissal
15   without leave to amend is not appropriate unless it is clear the complaint cannot be saved
16   by amendment. See id. Because amendment of Claims One and Two would be futile,
17   leave to amend is denied.
18    III. CONCLUSION AND ORDER
19         For the reasons stated above, Defendants motion is GRANTED.
20         IT IS SO ORDERED.
21   Dated: June 5, 2020
22
23
24
25
26
27
28

                                                   17
                                                                                  3:19cv0631-L-AHG
